Southwest Bancorp, Inc.

Exhibit 10.20 to Form 10-K for the Fiscal Year Ended December 31, 2011

Confidential treatment has been requested under the Freedom of Information Act
(5 U.S.C. §552) (“FOIA”), §24(b) of the Securities Exchange Act or 1934, as
amended (the “Exchange Act”) and Rule 24b-2 (17 CFR 24b-2) under the Exchange
Act with respect to information contained in the [*****] marking. Such portions
have been omitted from this filing and have been filed separately with the
Securities and Exchange Commission except as otherwise allowed.



--------------------------------------------------------------------------------

 

 

 

LOAN AND REAL ESTATE SALE AGREEMENT

 

 

 

 

SOUTHWEST BANCORP, INC.

as Seller

and

SW LOAN PORTFOLIO HOLDINGS, L.P.

as Purchaser

Dated December 1, 2011

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   Article One Definitions      1    Article Two Purchase and
Sale of Assets      6   

2.01.

     Purchase and Sale; Earnest Money Deposit      6   

2.02.

     Closing      6   

2.03.

     Purchase Price      6   

2.04.

     Consents      7   

2.05.

     Adjustment to Purchase Price      7   

2.06.

     Post Cut-Off Date Payments and Advances      7   

2.07.

     Escrow Accounts      7   

2.08.

     Post-Closing Adjustments      7   

2.09.

     Deliveries at Closing With Respect to the Assets      8   

2.10.

     Transfer and Recordation Fees and Taxes; Other Costs      9   

2.11.

     Delivery of Files      9   

2.12.

     Notices to Obligors      9   

2.13.

     Participated Loans      9    Article Three Representations and Warranties
Concerning the Transaction      10   

3.01.

     Representations and Warranties of Seller      10   

3.02.

     Representations and Warranties of Purchaser      11    Article Four
Representations and Warranties Concerning the Loans      12   

4.01.

     Representations and Warranties Concerning the Loans      12   

4.02.

     Limitations      14    Article Five Representations and Warranties
Concerning the Real Estate      14   

5.01.

     Representations and Warranties Concerning the Real Estate      14   

5.02.

     Limitations      15    Article Six Covenants Of Seller      15   

6.01.

     Review of Loan Files      15   

6.02.

     Changes in Schedule; Warranty Matters      15   

6.03.

     Notice of Claims      15   

6.04.

     Servicing of Loans Prior to Closing      15   

6.05.

     Delivery of Documents After Closing      15   

6.06.

     Delivery of Documents Prior to Closing      16   

6.07.

     Other Actions Prior to Closing      16    Article Seven Covenants of
Purchaser      16   

7.01.

     Breaches      16   

7.02.

     Consummation of Agreement      16    Article Eight Post-Closing Matters   
  16   

8.01.

     Reporting to Internal Revenue Service      16   

8.02.

     Assumption of Duties and Obligations      16   

8.03.

     Further Cooperation      16   

8.04.

     Litigation      17   

8.05.

     Collection Activity      18   

8.06.

     Confidentiality of Obligor Information      18   

8.07.

     The [*****] Letter of Credit      18   

 

i



--------------------------------------------------------------------------------

Article Nine Conditions to Obligation to Close

     18   

9.01.

    

Conditionsto Obligation of Purchaser

     18   

9.02.

    

Conditionsto Obligation of Seller

     19   

Article Ten Remedies for Breaches of this Agreement

     20   

10.01.

     Remedy for Breach of Asset-Specific Representations      20   

10.02.

     Notice Date      20   

10.03.

     Indemnification Provision for Benefit of Seller      20   

10.04.

     Attorneys’ Fees and Expenses      21   

10.05.

     Survival      21   

Article Eleven Termination

     21   

11.01.

     Termination of Agreement      21   

11.02.

     Effect of Termination      21   

Article Twelve Miscellaneous

     22   

12.01.

     Further Actions      22   

12.02.

     Press Release and Public Announcements      22   

12.03.

     No Third-Party Beneficiaries      22   

12.04.

     Entire Agreement      22   

12.05.

     Succession and Assignment      22   

12.06.

     Counterparts      23   

12.07.

     Headings      23   

12.08.

     Notices      23   

12.09.

     Governing Law      24   

12.10.

     Jurisdiction; Venue; Process      24   

12.11.

     Mutual Waiver of Jury Trial      24   

12.12.

     Amendments and Waivers      24   

12.13.

     Severability      24   

12.14.

     Expenses      25   

12.15.

     Construction      25   

12.16.

     Incorporation of Exhibits, Schedules and the Addendum      25   

12.17.

     Specific Performance      25   

12.18.

     Confidentiality      25   

Schedules:

A

   [*****]

B

   Loan Schedule

4.01(a)

   Ownership

4.01(b)

   Liens

4.01(c)

   Enforceability

4.01(f)

   No Defense by Obligors

4.01(h)

   Accuracy of Loan Schedules; Disbursements; Future Advances

4.01(j)

   Loan Collateral

4.01(k)

   Escrow Accounts

4.01(m)

   Loan File

4.01(o)

   Litigation

4.01(p)

   Condemnation

4.01(q)

   Damage to Mortgaged Property

5.01(a)

   Title (Real Estate)

5.01(b)

   Liens (Real Estate)

5.01(c)

   Condemnation (Real Estate)

 

ii



--------------------------------------------------------------------------------

5.01(d)

   Damage to Real Estate

5.01(e)

   Environmental Defects (Real Estate)

5.01(f)

   Litigation (Real Estate)

RE

   Real Estate Schedule

Exhibits:

A

   Form of Assignment and Bill of Sale

B

   Form of Assignment of Mortgage

C

   Form of Endorsement

D

   Form of Notice of Assignment

E

   Form of [*****]Deed

F

   Form of Deed [*****]

G

   Form of [*****]Deed

 

iii



--------------------------------------------------------------------------------

LOAN AND REAL ESTATE SALE AGREEMENT

This Loan and Real Estate Sale Agreement is made and entered into as of
December 1, 2011, by and between Southwest Bancorp, Inc., an Oklahoma
corporation (“Seller”), and SW Loan Portfolio Holdings, L.P, a Delaware limited
partnership (“Purchaser”). Seller and Purchaser are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

PRELIMINARY STATEMENT

This Agreement contemplates a transaction in which Purchaser will purchase from
Seller and certain of its wholly-owned subsidiaries, and Seller and certain of
its wholly-owned subsidiaries will sell to Purchaser, all of the Loans and Real
Estate referred to below, all as more particularly set forth herein.

AGREEMENT

Now, therefore, in consideration of the mutual promises herein made, and in
consideration of the representations, warranties, and covenants herein
contained, the Parties agree as follows.

ARTICLE ONE

DEFINITIONS

For purposes of this Agreement, the following terms shall have the meanings
indicated:

“Addendum” has the meaning set forth in Section 12.16.

“Affiliate” means any Person that, directly or indirectly, controls, or is
controlled by or under common control with, another Person. For the purposes of
this definition, “control” (including the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities or by
contract or otherwise.

“Agreement” means this Loan and Real Estate Sale Agreement including, without
limitation, all schedules, exhibits and attachments to this Loan and Real Estate
Sale Agreement.

“Asset Value” means for any Asset, the amount set forth for such Asset on
Schedule A.

“Assets” means the Loans and the Real Estate.

“Assignment and Bill of Sale” means an assignment and bill of sale substantially
in the form of Exhibit A to be executed and delivered by Seller at Closing to
sell, assign and transfer to Purchaser all of the rights, title, and interests
of Seller in the Loans and Loan Documents and any payments arising under the
Loans and Loan Documents to Purchaser.

“Assignment of Mortgage” means an assignment of a Mortgage in substantially the
form set forth on Exhibit B.

 

1



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday, federal holiday or
state holiday in Oklahoma, or other day on which national banks or banks with
offices in Oklahoma are authorized or required to be closed.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et seq.

“Claim” means any claim, Liability, proof of claim (including, without
limitation, a proof of claim filed in bankruptcy proceedings), demand,
complaint, summons, legal, equitable or administrative action, suit,
investigation or proceeding of any nature, chose in action, damage, judgment,
order, injunction, decree, penalty or fine, and all losses, costs and expenses
relating to the foregoing (including, without limitation, attorney’s fees an
expenses).

“Closing” has the meaning set forth in Section 2.02.

“Closing Date” has the meaning set forth in Section 2.02.

“Closing Documents” means all documents that under the terms of this Agreement
are required to be delivered by Seller or Purchaser at Closing.

“Cut-Off Date” means October 31, 2011.

“Earnest Money Deposit” has the meaning set forth in Section 2.01.

“Endorsement” means an endorsement stamp in substantially the form of Exhibit C,
containing an original signature of Seller.

“Environmental Defect” means, (a) with respect to any Loan, the presence of any
amount of Hazardous Materials at the Mortgaged Property, the cost of remediation
imposed on Purchaser by governmental agencies with jurisdiction over the
Mortgaged Property of which exceeds five percent (5%) of the Asset Value of the
Loan and (b) with respect to any item of Real Estate, the presence of any amount
of Hazardous Materials at the Real Estate, the cost of remediation imposed on
Purchaser by governmental agencies with jurisdiction over the Real Estate of
which exceeds five percent (5%) of the Asset Value of the Real Estate.

“Escrow Account” means undisbursed cash escrowed with Seller or any third party
by an Obligor pursuant to the relevant Loan Documents for payment of taxes,
insurance premiums, regularly scheduled payments of principal or interest,
capital improvements, leasing commissions, tenant improvements, rollover costs
or other charges specified in the Loan Documents, including holdback, suspense,
cash collateral or similar accounts and uses.

“Escrow Agent” has the meaning set forth in Section 2.01.

“Hazardous Materials” means (a) those substances included with the definitions
of any one or more of the terms “hazardous substances,” “hazardous materials,”
“hazardous waste” and “toxic substances” in CERCLA, RCRA, and the Hazardous
Materials Transportation Act, as amended, 49 U.S.C. Section 1801, et seq., and
in the regulations promulgated pursuant thereto; (b) those substances listed in
the United States Department of Transportation Table (49 CFR

 

2



--------------------------------------------------------------------------------

Section 172.101 and amendments thereto) or by the Environmental Protection
Agency (or any successor agency) (40 CFR Section 302 and amendments thereto) as
hazardous substances; (c) solid waste or hazardous waste as defined by the
Environmental Protection Agency regulations at 40 CFR §261; (d) such other
substances, materials and wastes that are or become regulated under applicable
local, state or federal laws, or that are classified as hazardous or toxic under
federal, state or local laws or regulations; and (e) any materials, wastes or
substances that are within the definition of “hazardous substance” set forth in
Section 311 of the Clean Water Act (33 U.S.C. Section 1321), or designated as
“toxic pollutants” subject to Chapter 26 of the Clean Water Act pursuant to
Section 307 of the Clean Water Act (33 U.S.C. Section 1317).

“Interim Period” means the period of time commencing on and including the
Cut-Off Date and up to but not including the Closing Date.

“Knowledge” means the actual knowledge of Brent Bates, Senior Vice President of
The Stillwater National Bank and Trust Company, and Priscilla Barnes, Chief
Credit Officer of The Stillwater National Bank and Trust Company without
investigation or inquiry.

“Legal Requirement” means any law, statute, ordinance, code, rule, regulation,
order, injunction or decree of any governmental entity (or any independent
agency or political subdivision thereof) or any court with appropriate
jurisdiction.

“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due).

“Litigation Matters” means all matters pending in any forum that are related to
the Assets or arose out of or as the result of any of the Loans including, but
not limited to, all arbitrations, mediations, and judicial proceedings in any
local, county, state or federal court (including any bankruptcy courts) whether
or not Seller is a party to or has or has not entered a notice of appearance in
such matters.

“Loan” means a loan described in the Loan Schedule and includes (a) the
obligations evidenced by each Note, any promissory note renewed by a Note, and
any promissory note renewing any Note, and any other indebtedness evidenced by
the other Loan Documents (b) all rights, powers, and interests of Seller or the
applicable Seller Party in or under the Loan Collateral, the Escrow Accounts,
the Loan Documents, the Loan File and any judgments founded upon a Note, to the
extent attributable thereto and any lien arising therefrom, and (c) the
proprietary interest of Seller or the applicable Seller Party in any litigation
(including, without limitation, any foreclosure) or bankruptcy to which Seller
or the applicable Seller Party is a party or claimant.

“Loan Collateral” means any real property, machinery, equipment, fixtures and
furnishings, inventory, cash, certificates of deposit, securities, leases,
guaranties, contract rights, receivables, letters of credit, assignment of life
insurance policies, and all other property, real or personal, tangible or
intangible, new or used, securing a Loan.

 

3



--------------------------------------------------------------------------------

“Loan Documents” means, with respect to each Loan, the Note, copies of any
Security Instruments related thereto, and copies of assignments and endorsements
of the foregoing to Seller or the applicable Seller Party.

“Loan File” means, with respect to each Loan, all documents and correspondence
relating to the origination and servicing of the Loan, including the original
Note and copies of any other Loan Documents.

“Loan Group” means a group of two or more Loans, all of which either (a) are
secured by all or part of the same Loan Collateral, (b) are interrelated by the
fact that a default under one results in a default under one or more of the
others, or (c) have the same Obligors.

“Loan Schedule” means the loan schedule attached hereto as Schedule B setting
forth as of the Cut-Off Date the following information concerning each Loan:

 

  (a) owner of the Loan;

 

  (b) name of each Obligor;

 

  (c) interest rate in effect;

 

  (d) stated maturity date;

 

  (e) Principal Balance as of the Cut-Off Date;

 

  (f) whether the Loan is part of a Loan Group; and

 

  (g) whether the Loan is a Participated Loan.

“Material” or “Materially” means in the case of the breach of any representation
or warranty set forth in Article 4 or 5, a breach as to which Purchaser or
Seller reasonably can demonstrate that the total of: (i) the cost or aggregate
cost to cure or remediate such breach, plus (ii) the diminution in value of the
Asset as a result thereof, exceeds five percent (5%) of the Asset Value of the
particular Asset.

“Mortgage” means, with respect to each Loan, a mortgage, deed of trust,
assignment of rents or leases or other instrument creating or evidencing a lien
or security interest in or to any Mortgaged Property that secures such Loan.

“Mortgaged Property” means, with respect to each Loan, any real property
(excluding fixtures covered by a Security Instrument other than a mortgage)
securing such Loan.

“Note” means the original executed promissory note evidencing the indebtedness
of an Obligor under a Loan, together with the original of any allonge, rider,
addendum or amendment thereto and any assignments thereof.

 

4



--------------------------------------------------------------------------------

“Notice of Assignment” means a notice of assignment substantially in the form of
Exhibit D to be executed and delivered by Seller at Closing to notify each
Obligor under a Loan of the assignment of the Loan to Purchaser and where to
make payments under a Loan.

“Obligor” means a borrower, mortgagor or guarantor under a Loan or any other
Person who owes payments or provides security under a Loan.

“Obligor Information” has the meaning given in Section 8.06.

“Party” has the meaning set forth in the preface above.

“Participated Loans” means those Loans designated as Participated Loans on the
Loan Schedule.

“Permitted Exceptions” means ad valorem taxes for the current year, prior
mineral reservations and conveyances and any other exceptions, restrictions,
easements, rights of way and encumbrances customarily found with respect to
commercial property and which do not materially and adversely affect the value
or present use of the particular item of Real Estate, but specifically excludes
any material deed of trust or mechanic’s, tax, judgment or other lien, monetary
encumbrance or security interest.

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
or a governmental entity (or any department, agency, or political subdivision
thereof).

“Principal Balance” means, as of any date of determination, the then unpaid
principal balance of a Loan.

“Prior Notes” has the meaning set forth in Section 2.09(a)(i).

“Purchase Price” has the meaning set forth in Section 2.03.

“Purchaser” has the meaning set forth in the preface above.

“RCRA” means the Resource Conservation and Recovery Act of 1976, as amended,
42 U.S.C. Section 6901, et seq.

“Real Estate” has the meaning set forth in the Addendum.

“Security Instruments” means, with respect to each Loan, any loan agreement,
subordination or intercreditor agreement, Mortgage, assignment of leases and
rents, security agreement, guaranty, letter of credit, assignment of life
insurance policies, title insurance policy, casualty insurance policy, or other
agreement or instrument executed by an Obligor in favor of, or assigned to,
Seller as security for such Loan.

“Seller” has the meaning set forth in the preface above.

 

5



--------------------------------------------------------------------------------

“Seller Parties” means the wholly owned, direct or indirect Subsidiaries of
Seller that own any of the Assets.

“Subsidiary” means any corporation with respect to which a specified Person (or
a Subsidiary thereof) owns a majority of the common stock or has the power to
vote or direct the voting of sufficient securities to elect a majority of the
directors.

ARTICLE TWO

PURCHASE AND SALE OF ASSETS

2.01. Purchase and Sale; Earnest Money Deposit.

(a) On and subject to the terms and conditions of this Agreement, Purchaser
agrees to purchase from Seller and the Seller Parties, and Seller agrees to, and
agrees to cause each of the Seller Parties to, sell to Purchaser, all right,
title and interest of Seller or the Seller Parties, as applicable, in and to the
Assets for the Purchase Price.

(b) Concurrently with the execution and delivery of this Agreement, Purchaser
shall, pursuant to the wiring instructions provided by Seller on the date
hereof, wire transfer, in immediately available funds, an amount equal to
[*****] percent ([*****]%) of the Purchase Price as an earnest money deposit
(the “Earnest Money Deposit”), which shall be held by [*****], a national
banking association (“Escrow Agent”), in an FDIC-insured non-interest bearing
deposit account maintained by and at Escrow Agent, pursuant to and in accordance
with the Escrow Agreement entered into between Buyer, Seller and the Escrow
Agent, dated as of December 1, 2011.

2.02. Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of McAfee & Taft A Professional
Corporation located at 211 N. Robinson Avenue, Oklahoma City, Oklahoma,
commencing at 9:00 a.m. local time on December 13, 2011, or at such other place,
date or time as the Parties may mutually agree (the “Closing Date”); provided,
however, with respect to the Asset identified as REO no. 11 on Schedule RE, the
Closing Date shall be December 12, 2011, in the amount of the Asset Value for
such Asset as reflected on Schedule A, and the Purchase Price shall be adjusted
accordingly.

2.03. Purchase Price. The purchase price shall be $[*****] (the “Purchase
Price”). The Purchase Price, subject to the adjustments and credits described in
Sections 2.05 and 2.06 and Section 2 of the Addendum, shall be payable on the
Closing Date by wire transfer of immediately available funds to an account
designated by Seller at least one Business Day prior to the Closing Date.

 

6



--------------------------------------------------------------------------------

2.04. Consents. Seller shall have the right to remove any Loan from the Loan
Schedule if, using commercially reasonable efforts, it is unable to obtain any
consent, amendment or waiver from any Person that Seller shall deem necessary to
permit it to transfer the Loan to Purchaser. If a Loan is removed from the Loan
Schedule pursuant to this Section 2.04, the purchase price shall be adjusted as
set forth in Section 2.05.

2.05. Adjustment to Purchase Price. If any Asset is removed from the Loan
Schedule by Seller pursuant to Section 2.04 or is not purchased by Purchaser
pursuant to Article X, Section 2.02, or Section 9.01(b), the Purchase Price
shall be reduced in an amount equal to the Asset Value of the Asset.

2.06. Post Cut-Off Date Payments and Advances.

(a) Payments on Loans. At the Closing, Seller shall credit to the Purchase Price
all payments of principal and interest (inclusive of any prepayment premium or
penalty collected), and all other payments received by Seller with respect to
the Loans during the Interim Period, whether such payments relate to periods
prior to or after the Cut-Off Date. Purchaser shall be entitled to all payments
received on the Loans (of any kind or nature and including, without limitation,
servicing fees paid by an Obligor) after the Interim Period, whether in relation
to periods prior to or after the Closing Date. Payments received by Seller on
the Loans after the Interim Period shall be promptly delivered to Purchaser or
the Purchaser’s designee.

(b) Advances. At the Closing, Purchaser shall pay to Seller the entire amount of
all advances by Seller required by any of the Loan Documents to be made during
the Interim Period or advanced by Seller during the Interim Period with the
written consent of Purchaser.

2.07. Escrow Accounts. At the Closing, Seller shall transfer the positive
balances of the Escrow Accounts to Purchaser by wire transfer of immediately
available funds, and Purchaser shall assume and be solely responsible for all
obligations as escrow agent for such funds and as otherwise required by the Loan
Documents on and after the Closing Date and Seller shall notify any applicable
deposit bank of such transfer to Purchaser and reasonably cooperate with
Purchaser to effectuate such transfer.

2.08. Post-Closing Adjustments. If any adjustment or credit to the Purchase
Price required by this Agreement could not be precisely determined on the
Closing Date, either Party may deliver to the other a certified statement with
appropriate documentation within 60 days of the Closing Date requesting a
post-closing adjustment to the Purchase Price, and an adjustment payment shall
be made within five business days of delivery of such statement. If the parties
disagree about the requested adjustment, they shall negotiate in good faith to
determine the amount of the adjustment. If an agreement is not reached within 30
days, the matter shall be submitted to a mutually agreeable firm of certified
public accountants for final determination.

 

7



--------------------------------------------------------------------------------

  2.09. Deliveries at Closing With Respect to the Assets.

(a) At Closing, Seller shall execute and deliver to Purchaser with respect to
each Loan:

(i) the original Note and all Prior Notes (as defined below) stamped with a duly
executed Endorsement (which shall reflect Seller or a Seller Party as the payee
thereof or clear title and ownership thereof through endorsement to Seller or a
Seller Party, if applicable) or, if the original is not available, a duly
executed lost note affidavit (together with a copy of the lost Note) in a form
reasonably acceptable to Purchaser (the “Lost Note Affidavit”); as used herein,
the phrase “Prior Notes” shall mean the original (or copies, if originals are
not available) of each promissory note payable to Seller or Seller Parties
relating to a Loan and predating the most recent Note relating to such Loan.

(ii) originals (or copies, if originals are not available) of the Loan Documents
and Loan Files;

(iii) an Assignment and Bill of Sale;

(iv) an Assignment of Mortgage (which shall list all mortgages unto Seller or
Seller Parties relating to a Loan and predating the most recent Mortgage
relating to such Loan, including Mortgages unto Seller or Seller Parties
reflected on existing Loan or Mortgagee Title Policies, or updates thereto, as
being either superior or inferior liens to the most recent Mortgage; provided,
however, at Purchaser’s election, Seller or Seller Parties shall execute,
deliver and record full Releases of Liens for same), as applicable, along with
an assignment of any assignments of leases and rents, UCC-3 assignment
instruments with respect to all UCC-1 financing statements, assignments of any
judgments, and assignments of any bankruptcy claims as applicable for each Loan;

(v) a Notice of Assignment; and

(vi) such other documents as are customarily delivered by assignors of similar
loans and which have been reasonably requested by Purchaser, including a closing
statement, and a certification as to representations and warranties as of the
Closing, including an updated Schedule B dated the Closing Date.

(b) At Closing, or in the case of (ii) below as soon as reasonably practicable
following Closing, Seller shall execute and deliver to Purchaser with respect to
each item of Real Estate:

(i) an executed [*****] deed, for all States other than Texas and Colorado (and
for Texas, a Deed [*****]; and for Colorado, a [*****] Deed) (in each case,
subject only to the Permitted Exceptions) in substantially the forms set forth
on Exhibits E, F and G, respectively, conveying the Real Estate to Purchaser,
along with a bill of sale; assignment of leases; tenant notice letters, and a
certificate of non-foreign status for each Seller and Seller Party as applicable
for each Real Estate;

 

8



--------------------------------------------------------------------------------

(ii) each of the documents described in Sections 2.09(a)(i)-(vi) with respect to
the underlying Loan Documents for any Real Estate acquired by Seller through a
deed in lieu of foreclosure, including all rights to any deficiency claims
against the Obligor; and

(iii) such other documents reasonably requested by Purchaser to convey title to
the Real Estate to Purchaser, including a closing statement, a certification as
to representations and warranties as of the Closing, and an owner’s affidavit as
applicable for each Real Estate.

2.10. Transfer and Recordation Fees and Taxes; Other Costs. Purchaser shall pay
all transfer, filing and recording fees and taxes, costs and expenses, and all
state, county or city documentary taxes, if any, relating to the filing or
recording of any Loan Document, the assignment of any Loan Document or the
transfer of any Real Estate in accordance with all Legal Requirements. Seller
shall, and shall cause the Seller Parties to, execute such forms to the extent
required by Legal Requirements. Purchaser shall pay all title insurance costs
(including the premiums for an owner’s policy if Purchaser chooses to obtain
such insurance).

2.11. Delivery of Files. Purchaser shall take delivery of all Loan Files on the
Closing Date. After Closing, Seller shall have no responsibility for the
safekeeping of the Loan Files and all risk of loss or damage with respect to
such files shall be borne by Purchaser. All expenses incurred with respect to
the shipment of such files to Purchaser or Purchaser’s agent shall be paid by
Purchaser. Purchaser agrees to abide by all Legal Requirements regarding the
preservation and maintenance of all Loan Documents and records relating to the
Loan, including but not limited to the length of time such documents and records
are to be retained under any applicable Legal Requirements and the retention
policies of Purchaser. After delivery of the Loan Files to Purchaser, Seller may
continue to use, inspect and make extracts from or copies of such files, to the
extent available, in each case upon Seller’s reasonable notice to Purchaser and
at Seller’s expense.

2.12. Notices to Obligors. At Closing, Seller shall, or shall cause the Seller
Parties to, execute and deliver to Purchaser a Notice of Assignment to each
Obligor at the most recent address identified in Seller’s records. At or
promptly following Closing, Purchaser shall, at its expense, transmit such
Notice of Assignment to the Obligors by first class U.S. Mail at their current
or last known address of record and otherwise in conformity with all Legal
Requirements.

2.13. Participated Loans. At the Closing, Purchaser shall assume all rights and
obligations (first accruing from and after the Closing Date) of Seller as lead
lender for each Participated Loan. Purchaser shall execute and deliver such
documents as Seller may reasonably request to effect the assignment and
assumption of such rights and obligations as lead lender for each Participated
Loan.

 

9



--------------------------------------------------------------------------------

ARTICLE THREE

REPRESENTATIONS AND WARRANTIES CONCERNING THE TRANSACTION

3.01. Representations and Warranties of Seller. Seller represents and warrants
to Purchaser that the statements contained in this Section 3.01 are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 3.01).

(a) Organization. Seller is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Oklahoma. Each of the Seller
Parties is duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization.

(b) Seller Parties. Each of the Seller Parties is a wholly-owned, direct or
indirect Subsidiary of Seller.

(c) Authority. Seller has taken all necessary action to authorize its execution,
delivery and performance of, and has the power and authority to execute, deliver
and perform its obligations under, this Agreement and all Closing Documents, and
to consummate the transactions contemplated hereby and thereby. Each of the
Seller Parties has taken all necessary action to authorize the execution,
delivery and performance of, and has the power and authority to execute, deliver
and perform its obligations under all Closing Documents to which it is a party
and to consummate the transactions contemplated thereby.

(d) Enforceability. Upon the due execution and delivery thereof, this Agreement,
all Closing Documents and all the obligations of Seller hereunder and thereunder
will be the legal, valid and binding obligations of Seller or the Seller
Parties, as applicable, enforceable in accordance with their terms, except as
such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the enforcement of creditors’ rights
generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(e) No Conflict; Consents. Neither Seller’s execution and delivery of this
Agreement nor the performance of its obligations hereunder will conflict with
any provision of any Legal Requirement to which Seller or any of the Seller
Parties is subject, nor conflict with or result in a breach of or constitute a
default under any of the terms, conditions or provisions of any agreement to
which Seller or any of the Seller Parties is a party or by which it is bound.
Seller and the Seller Parties have obtained all consents, approvals,
authorizations and orders of any court or governmental agency or body required
for its execution, delivery and performance of this Agreement and the Closing
Documents.

(f) Pending Legal Action. There is no action, suit or proceeding pending against
Seller in any court or by or before any other governmental agency or
instrumentality which if determined adversely to Seller or any of the Seller
Parties would materially and adversely affect the ability of Seller to carry out
the transactions contemplated by this Agreement.

 

10



--------------------------------------------------------------------------------

(g) Brokers’ Fees. None of Seller or any of the Seller Parties has any
agreement, liability or obligation to pay any fees or commissions to any broker,
finder, or agent with respect to the transactions contemplated by this Agreement
for which Purchaser could become liable or obligated.

3.02. Representations and Warranties of Purchaser. Purchaser represents and
warrants to Seller that the statements contained in this Section 3.02 are
correct and complete as of the date of this Agreement and will be correct and
complete as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this
Section 3.02).

(a) Organization. Purchaser is a limited partnership duly organized, validly
existing, and in good standing under the laws of the State of Delaware.

(b) Authority. Purchaser has taken all necessary action to authorize its
execution, delivery and performance of, and has the power and authority to
execute, deliver and perform its obligations under, this Agreement and all
Closing Documents, and to consummate the transactions contemplated hereby and
thereby.

(c) Enforceability. This Agreement, all Closing Documents and all the
obligations of Purchaser hereunder and thereunder are the legal, valid and
binding obligations of Purchaser, enforceable against Purchaser in accordance
with their terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting the
enforcement of creditors’ rights generally and general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

(d) No Conflict; Consents. Neither Purchaser’s execution and delivery of this
Agreement nor the performance of its obligations hereunder will conflict with
any provision of any Legal Requirement to which Purchaser is subject, nor
conflict with or result in a breach of or constitute a default under any of the
terms, conditions or provisions of any agreement to which Purchaser is a party
or by which it is bound. Purchaser has obtained all consents, approvals,
authorizations and orders of any court or governmental agency or body required
for its execution, delivery and performance of this Agreement.

(e) Pending Legal Action. There is no action, suit or proceeding pending against
Purchaser in any court or by or before any other governmental agency or
instrumentality which if determined adversely to Purchaser would materially and
adversely affect the ability of Purchaser to carry out the transactions
contemplated by this Agreement.

(f) Broker’s Fees; Financing. Purchaser does not have any agreement, liability
or obligation to pay any fees or commissions to any broker, finder, or agent
with respect to the transactions contemplated by this Agreement for which Seller
could become liable or obligated. Purchaser acknowledges that its obligations
under this Agreement are not conditioned upon or qualified by the ability of
Purchaser to obtain any debt or equity financing of any nature.

 

11



--------------------------------------------------------------------------------

ARTICLE FOUR

REPRESENTATIONS AND WARRANTIES CONCERNING THE LOANS

4.01. Representations and Warranties Concerning the Loans. Except as set forth
in the Loan Schedule, Seller represents and warrants to Purchaser with respect
to each Loan that the statements contained in this Section 4.01 are correct and
complete as of the date of this Agreement.

(a) Ownership. Seller or a Seller Party, as applicable, is the sole legal and
beneficial owner and holder of all rights, title and interest in and to the
Loan. Seller or the applicable Seller Party has full right and authority to
sell, assign and transfer each Loan without the consent of any Person, except
for consents that have or will be obtained on or before the Closing Date with
respect to the Loans set forth on Schedule 4.01(a) attached hereto (which
contains a true, correct and complete list of each non-participated Loan
requiring consent of a third party to transfer the Loan to Purchaser).

(b) Liens. The interest of Seller or the applicable Seller Party in the Loan is
free and clear of any and all liens, encumbrances, security interests,
assignments, participation (except as shown on the Loan Schedule), syndication,
pledges or charges of any kind or nature whatsoever. Except as set forth on
Schedule 4.01(b), upon assignment of the Loan to Purchaser, no Person other than
Purchaser will have any right, title or interest in and to the Loan, including
any payments made on the Loan.

(c) Enforceability. Except as set forth on Schedule 4.01(c), to the Seller’s
Knowledge, each of the Loan Documents is the legal, valid and binding obligation
of the Obligor, enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (regardless of whether enforceability is considered
in a proceeding in equity or at law).

(d) No Modification or Waiver. Except as evidenced by a Loan Document, Seller
has not released any Obligor or waived, modified, altered, satisfied, canceled
or subordinated the Loan or any Loan Documents or Loan Collateral in any
respect.

(e) Compliance With Legal Requirements. To the Seller’s Knowledge, all Legal
Requirements with respect to the origination and servicing of the Loan have been
Materially complied with.

(f) No Defense by Obligors. Except as set forth on Schedule 4.01(f), to Seller’s
Knowledge, the Loan is not subject to any right of rescission, set-off,
abatement, diminution, counterclaim or defense and no such claims have been
asserted with respect to the Loan.

(g) No Cross-Collateralization. To Seller’s Knowledge, there is no other
indebtedness payable by an Obligor to Seller or a Seller Party, other than as
evidenced by the Loan Documents, and Seller has no outstanding letters of credit
relating to any Loan. The Loan Collateral for a Loan that is not part of a Loan
Group does not secure any obligation of the Seller other than the Loan. For the
avoidance of doubt, the Loans are not cross-collateralized or cross defaulted
with any other loan not being purchased by Purchaser pursuant to this Agreement.

 

12



--------------------------------------------------------------------------------

(h) Accuracy of Loan Schedule; Disbursements; Future Advances. To Seller’s
Knowledge, all information pertaining to the Loan set forth on the Loan Schedule
is true, correct and complete as of the date thereof. Except as set forth on
Schedule 4.01(h) attached hereto (which contains a true, correct and complete
list of each Loan requiring future advances), to Seller’s Knowledge, the
proceeds of each Loan have been fully disbursed and there is no requirement for
future advances of any kind thereunder. Seller has no equity interest in any
Obligor and has not consented to any subordinate liens encumbering the Mortgaged
Property.

(i) Loan Balance. As of the Cut-Off Date, the Principal Balance of the Loans is
as set forth on the Loan Schedule.

(j) Loan Collateral. Except as set forth on Schedule 4.01(j), the Loan is
secured by a valid and enforceable lien on or security interest in the Loan
Collateral.

(k) Escrow Accounts. Except as set forth on Schedule 4.01(k) or as disclosed in
the Loan File, there are no Escrow Accounts related to the Loan and Seller does
not collect any funds in connection with the Loan for payment of taxes,
insurance or other charges.

(l) Information. The Seller has made available to Purchaser for inspection, with
respect to each Loan, the Loan File (in a data room established by Stifel
Nicolaus) and did not intentionally exclude documents or information from the
Loan Files relating to unfunded commitments, environmental assessments prepared
by third party vendors, appraisals prepared by third party vendors, or
unprivileged pending litigation materials.

(m) Loan File. Except as set forth on Schedule 4.01(m), to Seller’s Knowledge,
the Loan File and the documents provided by Seller to Purchaser directly or
through Stifel Nicolaus contains all material Loan Documents relating to the
Loan.

(n) Servicing. No Person (other than Seller or the Seller Parties) has any
servicing rights related to the Loan.

(o) Litigation. Except as set forth on Schedule 4.01(o), To Seller’s Knowledge,
there is no Claim outstanding, pending or threatened relating to the Loan.

(p) Condemnation. Except as set forth on Schedule 4.01(p), to Seller’s
Knowledge, there is no pending or threatened condemnation or similar proceeding
affecting any Mortgaged Property or any part thereof.

(q) Damage to Mortgaged Property. Except as set forth on Schedule 4.01(q), to
Seller’s Knowledge, no Mortgaged Property is damaged by waste, fire, earthquake,
windstorm, flood, tornado or other casualty so as to Materially affect the use
for which the premises were intended.

(r) Environmental Defects. To Seller’s Knowledge, no Environmental Defect exists
with respect to the Mortgaged Property that is not described in the Loan File.

 

13



--------------------------------------------------------------------------------

(s) Original Notes. Seller is in possession of each original Note excluding, in
some cases, any Prior Notes, in which case Seller is in possession of copies.

4.02. Limitations. Notwithstanding anything to the contrary in this Agreement,
Seller does not make any representations or warranties as to the adequacy of
collateral or collectability of any Loans. Except as expressly set forth in this
Agreement, Purchaser is purchasing the Loans without recourse or any
representation or warranty whatsoever, whether express or implied.

ARTICLE FIVE

REPRESENTATIONS AND WARRANTIES CONCERNING THE REAL ESTATE

5.01. Representations and Warranties Concerning the Real Estate. Seller
represents and warrants to Purchaser with respect to each item of Real Estate
that the statements contained in this Section 5.01 are true, correct and
complete as of the date of this Agreement.

(a) Title. Except as set forth on Schedule 5.01(a), Seller or one of the Seller
Parties, as applicable, is the owner of indefeasible fee simple title to the
Real Estate. Seller or the applicable Seller Party has full right and authority
to sell, assign and transfer its interest in the Real Estate without the consent
of any Person, except for consents that have or will be obtained on or before
the Closing Date.

(b) Liens. Except as set forth on Schedule 5.01(b), Seller or the applicable
Seller Party is the owner of indefeasible fee simple title to the Real Estate,
free and clear of any liens, encumbrances, mortgages, pledges, charges or other
security interests and subject only to the Permitted Exceptions and those
exceptions accepted or waived by Purchaser.

(c) Condemnation. Except as set forth on Schedule 5.01(c), to Seller’s
Knowledge, there is no pending or threatened condemnation or similar proceeding
affecting the Real Estate.

(d) Damage to Real Estate. Except as set forth on Schedule 5.01(d), to Seller’s
Knowledge, the Real Estate has not been damaged by waste, fire, earthquake,
windstorm, flood, tornado or other casualty so as to Materially affect the use
for which the premises were intended.

(e) Environmental Defects. Except as set forth on Schedule 5.01(e), to Seller’s
Knowledge, no Environmental Defect exists with respect to the Real Estate.

(f) Litigation. To Seller’s Knowledge, there is no action, claim, lawsuit,
litigation or proceeding pending against or with respect to the Real Estate or
against Seller (which would materially adversely affect the Real Estate, or
which would materially impair or otherwise materially affect the Seller’s
ability to perform its obligations hereunder), no such action, claim, lawsuit,
litigation or proceeding has been made or threatened.

 

14



--------------------------------------------------------------------------------

5.02. Limitations. Except as expressly set forth in this Agreement, Purchaser is
purchasing the Real Estate as-is, without any representation or warranty
whatsoever, whether express or implied.

ARTICLE SIX

COVENANTS OF SELLER

6.01. Review of Loan Files. Seller will permit representatives of Purchaser to
have full access to all Loan Files at all reasonable times and in a manner so as
not to interfere with the normal business operations of Seller.

6.02. Changes in Schedule; Warranty Matters. Seller shall promptly notify
Purchaser of (i) any changes during the Interim Period in the information set
forth in the Loan Schedule and (ii) any failure of an Asset to comply with the
representations and warranties set forth in Article Four or Five of which Seller
obtains Knowledge prior to the Closing.

6.03. Notice of Claims. Seller shall promptly notify Purchaser of any Claims
made or threatened relating to any Loan during the Interim Period of which
Seller has Knowledge. This provision shall not require Seller to conduct any
investigation to determine if any Claims exist.

6.04. Servicing of Loans Prior to Closing. Until Closing, Seller shall service
the Loans in conformity with its existing servicing practices. Prior to Closing,
Seller will not, and will not permit any third party servicer to, without the
prior written consent of Purchaser, which such consent shall not be unreasonably
withheld, (i) release or substitute any Loan Collateral or any Obligor,
(ii) compromise or settle any Claim with respect to any Loan, (iii) initiate,
complete or otherwise take any action with respect to a foreclosure of any Loan
Collateral, (iv) sell or encumber, or contract to sell or encumber, or modify
any Loan, or any portion thereof or interest therein, (v) extend the maturity,
(vi) reduce the interest rate or principal due, (vii) modify any payment terms
(principal or otherwise) or other material terms, (viii) waive any event of
default, (ix) increase the commitment amount, (x) file suit for or otherwise
appoint a receiver for the Collateral or Obligor, commence any legal or judicial
action or proceeding relating to an Asset, Collateral or Obligor or take title
to any Collateral (xi) agree to any discounted pay-off or other settlement
transaction, (xii) apply any Escrow Account amounts to outstanding obligations
under the Loan Documents, or (xiii) make any protective advances.

6.05. Delivery of Documents After Closing. After Closing, as soon as reasonably
practicable and no later than January 15, 2012, to the extent not executed and
delivered prior to Closing, Seller shall execute and deliver the documents
referred to in Section 2.09 (b)(ii).

 

15



--------------------------------------------------------------------------------

6.06. Delivery of Documents Prior to Closing. Prior to Closing, Seller shall use
commercially reasonable efforts to deliver to Purchaser the documents identified
on Schedule 4.01(m).

6.07. Other Actions Prior to Closing. Prior to Closing, Seller shall, or shall
cause the Seller Parties to, take the actions set forth in items 1 through 5 set
forth on Schedule 4.01(m).

ARTICLE SEVEN

COVENANTS OF PURCHASER

7.01. Breaches. Purchaser shall promptly notify Seller of the occurrence, or
impending or threatened occurrence, of any event or conditions with would cause
or constitute a breach of any of its representations or agreements contained or
referred to in this Agreement and shall use its best efforts to prevent or
promptly remedy the breach.

7.02. Consummation of Agreement. Purchaser shall use its commercially reasonable
efforts to perform and fulfill all conditions and obligations on its part to be
performed or fulfilled under this Agreement and to consummate the transactions
contemplated by this Agreement in accordance with the terms and conditions of
this Agreement.

ARTICLE EIGHT

POST-CLOSING MATTERS

8.01. Reporting to Internal Revenue Service. Purchaser shall file with the
Internal Revenue Service all forms, reports and information returns for the
Loans which, pursuant to Legal Requirements, are to be filed for the portion of
the calendar year 2011 occurring from and after the Cut-Off Date.

8.02. Assumption of Duties and Obligations. Effective as of the Closing Date,
Purchaser assumes all of the duties and obligations of Seller under the Loan
Documents on the terms provided in the relevant Loan Documents, and [*****], if
any.

8.03. Further Cooperation. Seller shall, upon Purchaser’s reasonable request,
execute and deliver to Purchaser such additional assignments, endorsements,
financing statements and other documents as shall be required, in Purchaser’s
reasonable judgment, to convey or perfect Purchaser’s right, title and

 

16



--------------------------------------------------------------------------------

interest in any of the Assets, judgments evidencing a Loan, the Notes or any
other Loan Documents (including using reasonable efforts to obtain the signature
of Obligor if required to correct a defective document) and such pleadings or
notices of substitution necessary to substitute Purchaser for Seller in all
Litigation Matters, all of which shall be prepared at Purchaser’s expense;
provided, however, at Seller’s sole cost and expense, Seller shall (i) provide
access to or compel Seller’s personnel, officers, employees and witnesses
(including the affiant on any Lost Note Affidavit executed and delivered by
Seller to Purchaser at Closing) to appear in court, depositions or otherwise
when, where and as reasonably necessary, and (ii) cause such individuals to
fully cooperate with Purchaser in preparing for and giving testimony and/or
sworn statements (in person or by affidavit) in connection with any action which
relates to the Assets and involves the absence of any original notes and/or the
Loan Documents or the Lost Note Affidavits executed and delivered by Seller to
Purchaser at the Closing. Purchaser shall prepare and record any such additional
assignments, endorsements, financing statements, substitutions, pleadings or
other documents pursuant to this Section 8.03 at Purchaser’s sole cost and
expense. Purchaser shall be responsible for determining the appropriate location
and records in which to file any assignments, endorsements, financing
statements, substitutions, pleadings or other documents delivered pursuant to
this Section 8.03.

8.04. Litigation. Seller shall be relieved of any obligation to prosecute,
participate in, monitor or pay any attorney’s fees or other expenses incurred in
any Litigation Matters as of the Closing Date, and Purchaser [*****] agrees to
substitute itself for Seller or any Seller Party in, all Litigation Matters on
or promptly after the Closing Date. Seller’s sole involvement, if any, in any
Litigation Matters after the Closing Date shall be limited to providing
reasonable assistance as a non-party at Purchaser’s sole cost and expense
(except as provided in Section 8.03 above). Seller shall not be under any
obligation to have Seller’s agent or counsel working on the Litigation Matters
take any further action on behalf of Seller or Purchaser and may instruct them
to cease working on the Litigation Matters as of the Closing Date. Seller may
instruct Seller’s agent or counsel to notify the appropriate parties and courts
of the transfer of the Litigation Matters to Purchaser, if appropriate, and to
withdraw from the matter unless Purchaser shall have made all necessary
arrangements to have Seller’s agent or counsel continue their involvement in the
Litigation Matters on behalf of Purchaser at Purchaser’s sole cost and expense.
Notwithstanding the foregoing, if Seller is made party to any Litigation Matter
in any capacity, it shall have the right, but not the obligation, to retain
counsel and participate fully in such Litigation Matter at Purchaser’s sole cost
and expense. Seller hereby consents to its counsel representing Purchaser in all
Litigation Matters. Seller shall be responsible for any and all costs and
expenses incurred and accrued through and including the Cut-Off Date in
connection with such proceedings and the administration and enforcement thereof,
including, without limitation, any fees charged by any receiver, trustee or
liquidator of any Obligor or the Collateral, whether such receiver, trustee or
liquidator was appointed on or before the Cut-Off Date or after the Cut-Off
Date. Purchaser shall be responsible for any and all costs and expenses incurred
and accrued after the Cut-Off Date (with legal fees invoiced separately) in
connection with such proceedings and the administration and enforcement thereof,
including, without limitation, any fees charged by any receiver, trustee or
liquidator of any Obligor or the Collateral, whether such receiver, trustee or
liquidator was appointed on or before the Cut-Off Date or after the Cut-Off
Date. After the Cut-Off Date, Purchaser shall have all rights that Seller might
otherwise have had to be

 

17



--------------------------------------------------------------------------------

repaid for any advances made by Seller to such receivers, including any refunds
for insurance premiums covered by any Protective Advances. Seller shall, no
later than 60 days after the Closing Date, submit all invoices to Purchaser
reflecting any costs which are the responsibility of Purchaser hereunder. If and
for so long as Purchaser is prosecuting, contesting or defending against any
such proceeding, Seller shall reasonably cooperate with it and its counsel in
the defense or contest, make available Seller’s personnel, and provide such
testimony and access to Seller’s books and records as shall be reasonably
necessary in connection with the defense or contest, all at the sole cost and
expense of Purchaser with respect to reasonable, out of pocket expenses incurred
by Seller in connection therewith.

8.05. Collection Activity. Purchaser agrees that in attempting to collect the
Loans, Purchaser will at all times comply with all federal, state and local
laws, rules and regulations applicable to the conduct of such activities,
including, without limitation, the requirements of the Fair Debt Collection
Practices Act (15 U.S.C.§ 1692 et seq.), as amended from time to time, if
applicable. Purchaser shall not misrepresent or otherwise fail to adequately
disclose to any Obligor that Purchaser is the owner of the relevant Loan(s).
Purchaser shall not use the name of Seller or any of Seller’s Affiliates or
Subsidiaries or make any reference to such entities (other than to assert that
Purchaser purchased the Loans from Seller) in any way in Purchaser’s efforts to
collect the Loans, and any litigation or other enforcement action shall be in
the name of Purchaser and not Seller.

8.06. Confidentiality of Obligor Information. Purchaser agrees that any and all
information of or about Obligors, specifically including Obligor financial
information (collectively, “Obligor Information”) shall be held in strict
confidence and disclosed only to those employees or agents whose duties
reasonably require access to such information. Purchaser shall use the same
degree of care, but no less than a reasonable degree of care, to prevent the
unauthorized use, disclosure or duplication of Obligor Information as Purchaser
uses to protect its own confidential information, and shall comply with all
applicable federal, state and local privacy laws, including, without limitation,
the federal Gramm-Leach-Bliley Act and any regulations promulgated thereunder.

8.07. The [*****] Letter of Credit. [*****]

ARTICLE NINE

CONDITIONS TO OBLIGATION TO CLOSE

9.01. Conditions to Obligation of Purchaser. The obligation of Purchaser to
consummate the transactions to be performed by it in connection with Closing is
subject to satisfaction of the following conditions:

(a) The representations and warranties set forth in Section 3.01 shall be true
and correct in all material respects at and as of the Closing Date;

 

18



--------------------------------------------------------------------------------

(b) Seller shall have performed and complied with all of its covenants hereunder
in all material respects through Closing; provided, however, that if Seller has
not performed and complied with its covenants set forth in Section 6.07 with
respect to any specific Asset, Purchaser shall not be obligated to purchase the
applicable Asset referred to in items 1 through 5 of Schedule 4.01(m), but shall
be obligated to consummate the transactions contemplated by this Agreement in
all other respects;

(c) Except for those items listed in Section 2.09(b)(ii), Seller shall have
delivered to Purchaser the items set forth in Section 2.09;

(d) No temporary restraining order, preliminary or permanent injunction or other
order issued by any court of competent jurisdiction or other legal restraint or
prohibition preventing the consummation of the transactions contemplated by this
Agreement shall be in effect nor shall any proceeding by any bank regulatory
authority or other governmental agency seeking any of the foregoing be pending.
There shall not be any action taken, or any statute, rule, regulation or order
enacted, entered, enforced or deemed applicable to the transactions contemplated
by this Agreement which makes the consummation of such transactions illegal; and

(e) Seller shall have credited to the Purchase Price the amounts set forth in
Section 2.06.

Purchaser may waive any condition specified in this Section 9.01 if it executes
a writing so stating at or prior to the Closing; provided, however, that the
payment of the Purchase Price by Purchaser at the Closing shall constitute a
waiver of any condition not otherwise satisfied or waived at or prior to the
Closing.

9.02. Conditions to Obligation of Seller. The obligation of Seller to consummate
the transactions to be performed by it in connection with Closing is subject to
satisfaction of the following conditions:

(a) The representations and warranties set forth in Section 3.02 above shall be
true and correct in all material respects at and as of the Closing Date;

(b) Purchaser shall have performed and complied with all of its covenants
hereunder in all material respects through Closing;

(c) No temporary restraining order, preliminary or permanent injunction or other
order issued by any court of competent jurisdiction or other legal restraint or
prohibition preventing the consummation of the transactions contemplated by this
Agreement shall be in effect nor shall any proceeding by any bank regulatory
authority or other governmental agency seeking any of the foregoing be pending.
There shall not be any action taken, or any statute, rule, regulation or order
enacted, entered, enforced or deemed applicable to the transactions contemplated
by this Agreement which makes the consummation of such transactions illegal; and

 

19



--------------------------------------------------------------------------------

(d) Purchaser shall have paid the Purchase Price, subject to the amounts
credited to the Purchase Price pursuant to Section 2.06; and

Seller may waive any condition specified in this Section 9.02 if it executes a
writing so stating at or prior to the Closing; provided, however, that the
acceptance of the Purchase Price by Seller at the Closing shall constitute a
waiver of any condition not otherwise satisfied or waived at or prior to the
Closing.

ARTICLE TEN

REMEDIES FOR BREACHES OF THIS AGREEMENT

10.01. Remedy for Breach of Asset-Specific Representations. Purchaser’s sole
remedy for Seller’s breach of any representation or warranty in Articles 4 and 5
shall be, subject to Section 10.02, to not purchase the specific Asset to which
such breach relates if the breach Materially impairs the value of the Asset and
has not been cured within five Business Days following notice to Seller. If
Purchaser elects not to purchase any Asset pursuant to the foregoing sentence,
the Purchase Price shall be adjusted as set forth in Section 2.05. In no event
shall a breach of a representation or warranty in Article 4 or 5 be used as
evidence of, or deemed to constitute, bad faith, misconduct or fraud even in the
event that it is shown that Seller or any Affiliates thereof, or any of its or
their respective directors, employees, officers, lawyers, accountants or agents,
knew or should have known of the existence of information which was inconsistent
with any of the representations and warranties provided in Article 4 or 5.

10.02. Notice Date. Purchaser shall give notice of any breach of the
representations or warranties of Seller in Articles 4 and 5 on or before
December 2, 2011.

10.03. Indemnification Provision for Benefit of Seller. Purchaser shall
indemnify, save and keep Seller, the Seller Parties and their successors and
assigns harmless against and from all liabilities, demands, claims, actions or
causes of action, assessments, losses, fines, penalties, costs, damages and
expenses, including reasonable attorneys’ and expert witness fees, sustained or
incurred by Seller, the Seller Parties or their successors or assigns as a
result of or arising out of or by virtue of: (i) the inaccuracy of any
representation or warranty made by Purchaser to Seller in Section 3.02 of this
Agreement; (ii) the breach by Purchaser of any of the covenants of this
Agreement to be performed by Purchaser; (iii) any and all liabilities arising
out of the acts or omissions of Purchaser in regard to any Asset, including but
not limited to any “lender liability” or similar claims asserted against Seller
or the Seller Parties to the extent such claims arose out of (a) actions of
Purchaser or (b) events that occurred after the Closing Date, but specifically
excluding any such liabilities or claims arising out of the gross negligence or
willful misconduct of Seller; (iv) any amount owed to attorneys or other persons
for services provided to Purchaser or its successors in interest with respect to
any Asset; (v) after the Closing Date, [*****], if any, [*****]; or (vi) any
breach by Purchaser of any of Seller’s obligations under any Loan or Loan
Document after the Closing Date. The foregoing notwithstanding, the Purchaser
shall not indemnify Seller or any of the Seller Parties for any Claims or
liabilities arising out of the tortious or unlawful acts or omissions or the
gross

 

20



--------------------------------------------------------------------------------

negligence or willful misconduct of Seller in regard to any Asset prior to the
Closing Date, including, but not limited to any “lender liability” or similar
claims asserted against Seller or the Seller Parties to the extent such claims
arose out of actions of the Seller prior to the Closing Date, as determined by a
court of competent jurisdiction in a final, non-appealable judgment.

10.04. Attorneys’ Fees and Expenses. In the event either Party breaches this
Agreement, the non-breaching Party shall be entitled to recover its reasonable
legal fees and expenses incurred in pursuing its remedies for such breach in
addition to other remedies to which it is entitled.

10.05. Survival. Except for (i) the representations and warranties of Seller set
forth in Sections [*****], which shall survive for six months following the
Closing Date, and (ii) covenants of the Parties, including the covenants set
forth in Article 8 and Sections 10.03 and 10.04 of this Agreement, that
expressly require performance following the Closing, none of the
representations, warranties and covenants of the Parties in this Agreement or
any of the Closing Documents shall survive the Closing.

ARTICLE ELEVEN

TERMINATION

11.01. Termination of Agreement. The Parties may terminate this Agreement as
provided below:

(a) Purchaser and Seller may terminate this Agreement by mutual written consent
at any time prior to Closing;

(b) Purchaser may terminate this Agreement by giving written notice to Seller at
any time prior to Closing if (i) Seller has breached any representation (other
than any representation contained in Articles 4 and 5), warranty, or covenant
contained in this Agreement in any material respect, (ii) Purchaser has notified
Seller of the breach, and (iii) the breach has continued without cure for a
period of 10 days after the notice of breach;

(c) Seller may terminate this Agreement by giving written notice to Purchaser at
any time prior to Closing if (i) Purchaser has breached any representation,
warranty, or covenant contained in this Agreement in any material respect,
(ii) Seller has notified Purchaser of the breach, and (iii) the breach has
continued without cure for a period of 10 days after the notice of the breach;

(d) Seller may terminate this Agreement by giving written notice to Purchaser at
any time prior to the Closing if Purchaser elects pursuant to Section 10.01 not
to purchase Assets having an aggregate Asset Value exceeding 5% of the Purchase
Price prior to any credits or adjustments thereto.

 

21



--------------------------------------------------------------------------------

11.02. Effect of Termination. If any Party terminates this Agreement pursuant to
Section 11.01 above, all rights and obligations of the Parties hereunder shall
terminate without any Liability of any Party to any other Party (except for any
Liability of any Party then in breach).

ARTICLE TWELVE

MISCELLANEOUS

12.01. Further Actions. If after Closing any further action is necessary or
desirable to carry out the purposes of this Agreement, each of the Parties will
take such further action (including the execution and delivery of such further
instruments and documents) as any other Party may reasonably request.

12.02. Press Release and Public Announcements. Neither Party shall issue any
press release or make any public announcement relating to the subject matter of
this Agreement without the prior written approval of the other Party, except as
may be required by Legal Requirements. Each Party, or any of its Affiliates, may
make any public disclosure they believe in good faith is required by Legal
Requirements or any listing or trading agreement concerning their
publicly-traded securities (in which case such Party will use its reasonable
best efforts to advise the other Party prior to the disclosure). Purchaser may
provide general information concerning this transaction in connection with its
solicitation of opportunities to acquire similar assets from similarly situated
sellers.

12.03. No Third-Party Beneficiaries. This Agreement shall not confer any rights
or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.

12.04. Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.

12.05. Succession and Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of his or
its rights, interests, or obligations hereunder without the prior written
approval of the other party: provided, however, that Purchaser may, without
Seller’s approval (a) assign any or all of its rights and interests hereunder to
one or more of its Affiliates and (b) designate one or more of its Affiliates to
perform its obligations hereunder (in any or all of which cases Purchaser
nonetheless shall remain responsible for the performance of all of its
obligations hereunder).

 

22



--------------------------------------------------------------------------------

12.06. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Facsimile, “.pdf,” or other electronic
transmission of a signed counterpart to this Agreement shall be sufficient to
bind the party or parties whose signatures appear thereon.

12.07. Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

12.08. Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then three Business
Days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

If to Seller:

Southwest Bancorp, Inc.

c/o The Stillwater National Bank and Trust Company

6301 Waterford Boulevard, Suite 407

Oklahoma City, OK 73118

Attention: Brent Bates, Senior Vice President

With a copy to:

McAfee & Taft A Professional Corporation

211 N. Robinson

Two Leadership Square, Tenth Floor

Oklahoma City, OK 73102

Attention: Rusty LaForge

If to Purchaser:

[*****]

[*****]

Attention: [*****]

With a copy to:

[*****]

[*****]

[*****]

Attn: [*****]

Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal

 

23



--------------------------------------------------------------------------------

delivery, expedited courier, messenger service, telecopy, telex, ordinary mail,
or electronic mail), but no such notice, request, demand, claim, or other
communication shall be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any Party may change the address
to which notices, requests, demands, claims, and other communications hereunder
are to be delivered by giving the other Parties notice in the manner herein set
forth.

12.09. Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Oklahoma without giving effect
to any choice or conflict of law, provision or rule (whether of the State of
Oklahoma or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Oklahoma.

12.10. Jurisdiction; Venue; Process. The Parties agree that jurisdiction and
venue in any action brought by any party hereto pursuant to this Agreement shall
properly (but not exclusively) lie in any federal or state court located in
Oklahoma County, Oklahoma. By execution and delivery of this Agreement, the
Parties irrevocably submit to the jurisdiction of such courts for themselves and
in respect of their property with respect to such action. The Parties
irrevocably agree that venue would be proper in such court, and hereby waive any
objection that such court is an improper or inconvenient forum for the
resolution of such action. The Parties further agree that the mailing by
certified or registered mail, return receipt requested, of any process required
by any such court shall constitute valid and lawful service of process against
them, without necessity for service by any other means provided by statute or
rule of court.

12.11. Mutual Waiver of Jury Trial. The Parties hereto waive all right to trial
by jury in any action, suit or proceeding brought to enforce or defend any
rights or remedies under this Agreement or any documents related hereto.

12.12. Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Purchaser and
Seller. No waiver by any Party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

12.13. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 

24



--------------------------------------------------------------------------------

12.14. Expenses. Regardless of whether Closing occurs, each Party shall be
responsible for the payment of all costs and expenses incurred by it in
negotiating and performing its obligations under this Agreement and the
transactions contemplated hereby, including, without limitation, the costs of
its due diligence providers, counsel, accountants and consultants.

12.15. Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement. The word “including” shall mean including without
limitation. The Parties intend that each representation, warranty, and covenant
contained herein shall have independent significance. If any Party has breached
any representation, warranty, or covenant contained herein in any respect, the
fact that there exists another representation warranty, or covenant relating to
the same subject matter (regardless of the relative levels of specificity) which
the Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of the first representation, warranty, or covenant.

12.16. Incorporation of Exhibits, Schedules and the Addendum. The exhibits,
schedules and the Addendum attached hereto (the “Addendum”) identified in this
Agreement are incorporated herein by reference and made a part hereof.

12.17. Specific Performance. Each of the Parties acknowledge and agree that the
other Party would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the Parties agrees that the other
Party shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the Party and the
matter, in addition to any other remedy to which they may be entitled, at law or
in equity.

12.18. Confidentiality. All information disclosed or furnished by one party to
another, whether orally or in writing, in connection with this Agreement and
Purchaser’s due diligence examination of Seller shall be deemed to be
proprietary and confidential information of the disclosing party. The receiving
party agrees not to disclose such information to any third party other than its
representatives or employees or, as necessary, to applicable regulatory
agencies, or as otherwise contemplated in this Agreement or the exhibits and
schedules hereto. Regardless of whether closing occurs hereunder, each party
agrees that it shall not use the proprietary or confidential information of the
other party for the purpose of soliciting customers of the other party. Except
with respect to disclosures to Stifel Nicolaus, Purchaser and Seller agree to
maintain the terms of this Agreement and all negotiations relating to the
subject matter of this Agreement as confidential between the parties. The
provisions of this paragraph shall survive the Closing hereunder.

[Signature Page to Follow]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

PURCHASER:

SW LOAN PORTFOLIO HOLDINGS,

L.P., a Delaware limited partnership

By:

 

 

Name:

 

[*****]

Title:

 

Vice President

SELLER: SOUTHWEST BANCORP, INC.

By:

 

 

Name:

 

[*****]

Title:

 

Senior Vice President

SIGNATURE PAGE TO LOAN AND REAL ESTATE SALE AGREEMENT

 

By:

 

 



--------------------------------------------------------------------------------

Addendum

This Addendum is attached to and made a part of that certain Loan and Real
Estate Sale Agreement (the “Agreement”) by and between Southwest Bancorp, Inc
(collectively, “Seller”), and SW Loan Portfolio Holdings, L.P. (“Purchaser”)
relating to the Real Estate, and shall supplement the Agreement as more
particularly described herein. In the event of conflict or inconsistency between
the terms of this Addendum and the Agreement, the terms of this Addendum shall
govern and control. All capitalized terms and phrases shall have the meanings
ascribed to them in the Agreement unless otherwise defined in this Addendum.

1. Real Estate. For purposes of the Agreement, the phrase “Real Estate” shall
mean and include all rights and appurtenances pertaining to such real property
as described in Schedule RE, including, without limitation, all right, title and
interest of Seller in and to: (i) all development rights, air rights, water
rights and mineral rights and interests (unless specifically listed as a
Permitted Exception) pertaining to such land, (ii) all furniture, fixtures,
equipment, machines, apparatus, supplies and personal property of every nature
and description and all replacements thereof now owned by Seller and located in
or on the Land and the Improvements, any and all intangible personal property
related to the Land and the Improvements, including, without limitation, all
trade names and trademarks associated with the Land and the Improvements, the
plans and specifications and other architectural and engineering drawings and
environmental reports for the Land and the Improvements, all warranties,
guarantees, indemnities and claims (the “Warranties”), contract rights related
to the construction, operation and ownership of the Land and the Improvements,
development rights, utility capacity, governmental approvals, and all licenses,
permits and other items of tangible and intangible personal property (including
any trademark or trade name used in connection with the Land or the
Improvements) situated upon or used in connection with the Land or the
Improvements (collectively, the “Personal Property”), (iii) the leases covering
the Land and the Improvements (and all amendments, assignments and guarantees
relating thereto) (collectively, the “Leases”; the tenants under the Lease are
defined as the “Tenants”), and all security, advance rental and other deposits
made under the Lease, (viii) all of the agreements between Seller and a third
party pursuant to which such third party provides goods or services to or with
respect to the Real Estate and all amendments thereto (the “Service Contracts”)
(except to the extent required to be terminated pursuant to the terms of this
Addendum) and the Warranties relating to the Land, the Improvements and/or the
Personal Property listed.

2. Prorations. The following items shall be prorated between Seller and
Purchaser (with Purchaser deemed to be holding title as of the Closing Date):

(a) All ad valorem and other real estate taxes with respect to the Real Estate
(collectively, the “Taxes”) shall be prorated as of 12:01 a.m. on the Closing
Date. If the Closing shall occur before the tax rate is fixed for the then
current year, the apportionment of the Taxes shall be made upon the basis of the
tax rate for the immediately preceding tax year applied to the latest assessed
valuation of the Real Estate.

(b) All rent and other amounts payable under the Leases shall be prorated as of
12:01 a.m. on the Closing Date. Seller shall be charged with and Purchaser shall
receive a credit against the Purchase Price for (i) any rent and other amounts
collected by Seller prior to the Closing Date, but applicable to any period
after the Closing Date and (ii) any security deposits identified in the Leases
and prepaid rents received by Seller under the Leases. Rent is deemed to be
delinquent when payment thereof is due on or prior to Closing but has not been
made by Closing.

(c) All other income and operating expenses of the Real Estate, including,
without limitation, public utility charges, maintenance, management, and other
service charges, and all other normal operating charges shall be prorated as of
midnight on the day before the Closing Date based upon the best available
information (it being understood that, unless otherwise indicated, Seller shall
pay all amounts due with respect to the Real Estate that accrue prior to the
Closing Date).

 

(1)



--------------------------------------------------------------------------------

3. Covenants and Agreements of Seller. Seller covenants and agrees with
Purchaser that from the Effective Date until the Closing Date:

(a) From and after the date hereof until the Closing Date, Seller shall continue
the operation of the Real Estate as presently operated and in accordance with
prudent business practices, and maintain the Real Estate in its present
condition, ordinary wear and tear excepted. Seller agrees to pay, as and when
due, all costs and expenses which have accrued prior to the Closing Date with
respect to or otherwise affecting the Real Estate.

(b) Seller shall notify Purchaser of any litigation, arbitration, administrative
hearing or condemnation proceeding before any court or governmental agency
concerning or affecting the Real Estate which is instituted or threatened after
the date hereof.

(c) Seller shall not enter into any new lease agreement covering all or any
portion of the Real Estate or extend, renew, modify, amend or terminate the
Leases, or consent to any assignment or sublease of the Leases, without the
prior written consent of Purchaser.

(d) Seller will not enter into any agreement or contract with respect to the
Real Estate, sale, mortgage, pledge, hypothecate or otherwise transfer or
dispose of the Real Estate or any interest therein or part thereof, or amend,
extend or modify any of the Service Contracts, in each instance without the
prior written consent of Purchaser.

(e) Seller shall maintain the current or materially similar insurance coverage
on the Real Estate.

(f) Seller shall perform all of its obligations under the Leases and the Service
Contracts and shall terminate, effective as of the Closing Date, all management,
leasing and sale listing agreements affecting the Real Estate and all service
contracts, unless otherwise instructed by Purchaser in writing. Upon written
request of Purchaser, Seller agrees to assign the Note and underlying Loan
Documents to Purchaser relating to any Real Estate acquired by Seller by deed in
lieu of foreclosure.

4. Representations and Warranties of Seller. Seller hereby represents and
warrants to Purchaser, both as of the Effective Date and as of the Closing Date,
to Seller’s Knowledge, Seller is not in default of any of its obligations under
the Leases or the Service Contracts and no event has occurred which with notice,
the passing of time or both, would constitute a default or an event of default
under any of the Leases or the Service Contracts.

5. Occurrence of Certain Events Prior to Closing. From the Effective Date of
this Agreement until Closing, all risk of loss for the Real Estate shall be
borne by Seller. If, on the Closing Date, all or a material portion of a
particular Real Estate is the subject of a pending or contemplated taking by
eminent domain which has not been consummated or if a particular Real Estate has
been totally or materially damaged or destroyed, Seller shall notify Purchaser
of such fact and Purchaser shall have the option to terminate this Agreement as
to the Real Estate so damaged or condemned and the Purchase Price will be
reduced in an amount equal to the Asset Value of the Asset with respect to such
terminated Real Estate. If, after receipt of Seller’s notice, as aforesaid,
Purchaser does not exercise its option to terminate this Agreement as to the
applicable Real Estate, the parties hereto shall remain bound hereunder and
Seller shall assign and turn over, and Purchaser shall be entitled to receive
and keep, all awards for the taking by eminent domain described in said notice
or all insurance proceeds payable as a result of such destruction or damage, and
the Purchase Price shall be correspondingly adjusted. For purposes of this
Section 5, the phrase “material” shall mean any condemnation, taking or other
damage which (i) the cost of repair is greater than ten percent (10%) of the
Asset Value of the Asset, (ii) the taking or damage affects more than 25% of the
rentable square feet of such Real Estate, or (iii) materially and adversely
affects access to or parking on such Real Estate.

 

(2)



--------------------------------------------------------------------------------

AMENDMENT TO LOAN AND REAL ESTATE SALE AGREEMENT

This AMENDMENT TO LOAN AND REAL ESTATE SALE AGREEMENT, dated as of December 12,
2011 (this “Amendment”), is made by and between Southwest Bancorp, Inc., an
Oklahoma corporation (“Seller”), and SW Loan Portfolio Holdings, L.P., a
Delaware limited partnership (“Purchaser”).

PRELIMINARY STATEMENTS

A. Seller and Purchaser are party to the Loan and Real Estate Sale Agreement,
dated as of December 1, 2011 (the “Agreement”).

B. Seller and Purchaser desire to amend the Agreement as more specifically set
forth in this Amendment.

AGREEMENT

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Amendment to Agreement. (a) Schedule A to the Agreement is hereby amended,
restated and replaced in its entirety as set forth on Exhibit A to this
Amendment.

(b) Schedule B to the Agreement is hereby amended, restated and replaced in its
entirety as set forth on Exhibit B to this Amendment.

(c) Schedule RE to the Agreement is hereby amended, restated and replaced in its
entirety as set forth on Exhibit C to this Amendment.

(d) The Agreement is hereby amended to include a new Section 6.08, which shall
read as follows:

“6.08. Other Actions After Closing. (a) In the event Purchaser purchases the
Asset referred to in Item 5 of Schedule 4.01(m) of this Agreement, immediately
after Closing Seller shall, at Seller’s expense, provide all funds and documents
to permit the issuance of a title policy in the form of the Pro Forma Policy
attached hereto as Exhibit D.”

(b) Seller agrees to use commercially reasonable efforts to obtain the signature
of the respective brokers identified in those certain termination and release
letters, executed by Seller at and dated the Closing, relating to certain
listing agreements with such brokers.

(c) Seller agrees to use commercially reasonable efforts to obtain the written
consent of [*****] to the assignment by Seller to Purchaser of Seller’s rights
and interests in and to that certain [*****] relating to the property securing
Loan [*****].

(e) The Agreement is hereby amended to include a new Section 8.08, which shall
read as follows:

“8.08. Agricultural Use Exemption Recapture. Following the Closing, if property
taxes become assessed, due and payable by Purchaser as a result of the recapture
of an agricultural use exemption claimed for one or more of years [*****] with
respect to the Real Estate identified as item number three on Schedule RE to
this Agreement, Seller shall pay such taxes in an amount up to $[*****] within
15 days following receipt of written invoices evidencing such taxes.



--------------------------------------------------------------------------------

2. Full Force and Effect. Except as specifically provided by this Amendment, all
other provisions of the Agreement shall remain in full force and effect.

3. Binding Agreement. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

4. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute but one original.

5. Governing Law. This Amendment shall be governed by and construed under the
laws of the State of Oklahoma.

6. Entire Agreement. This Amendment, together with the Agreement, constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof, and supersedes all prior agreements, understandings and
negotiations, both written and oral between the parties hereto with respect to
the subject matter hereof and thereof.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
to be effective as of the date first above written.

 

SOUTHWEST BANCORP, INC. By:     Name:   Brent Bates Title:   Senior Vice
President SW LOAN PORTFOLIO HOLDINGS, L.P.

SW Loan Portfolio, L.L.C.,

a Delaware limited liability company,

its general partner

By:     Name:   [*****] Title:   Vice President

 

1



--------------------------------------------------------------------------------

 

Schedules and Exhibits to the Loan and Real Estate Sale Agreement.

 

Schedules:

     

A

   [*****]                          [*****]

B

   Loan Schedule               [*****]

4.01(a)

   Ownership                      [*****]

4.01(b)

   Liens                                [*****]

4.01(c)

   Enforceability                 [*****]

4.01(f)

   No Defense by Obligors [*****]

4.01(h)

   Accuracy of Loan Schedules; Disbursements; Future Advances
            [*****]

4.01(j)

   Loan Collateral             [*****]

4.01(k)

   Escrow Accounts          [*****]

4.01(m)

   Loan File                       [*****]

4.01(o)

   Litigation                       [*****]

4.01(p)

   Condemnation               [*****]

4.01(q)

   Damage to Mortgaged Property         [*****]

5.01(a)

   Title (Real Estate)             [*****]

5.01(b)

   Liens (Real Estate             [*****]

5.01(c)

   Condemnation (Real Estate)         [*****]

5.01(d)

   Damage to Real Estate      [*****]

5.01(e)

   Environmental Defects (Real Estate)         [*****]

5.01(f)

   Litigation (Real Estate)     [*****]

RE

   Real Estate Schedule         [*****]

Exhibits:

A

   Form of Assignment and Bill of Sale    [*****]

B

   Form of Assignment of Mortgage    [*****]

C

   Form of Endorsement    [*****]

D

   Form of Notice of Assignment    [*****]

E

   Form of [*****] Deed        [*****]   

F

   Form of Deed [*****]        [*****]   

G

   Form of [*****] Deed        [*****]   

 

2